Citation Nr: 0506391
Decision Date: 03/07/05	Archive Date: 04/27/05

DOCKET NO. 02-04 957A                       DATE MAR 07 2005

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUE

Entitlement to an increased rating for residuals of a post-fusion compression fracture at T12-L2, currently evaluated as 50 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted an increased rating for the veteran's service-connected residuals of a post-fusion compression fracture at T12-L2 from 40 percent to 50 percent disabling. The veteran filed a timely appeal to this determination, claiming entitlement to a higher disability rating.

When this matter was previously before the Board in November 2003 it was remanded to the RO for further development, which has been accomplished. The case is now before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

In October 2004, the veteran submitted additional medical evidence to the Appeals Management Center (AMC) in Washington, DC, consisting of a September 2004 spine x-ray report from Lutheran General Hospital, accompanied by additional written argument from the veteran. This evidence was then forwarded by the AMC to the RO for consideration. The Board observes that the veteran's appeal was certified by the RO to the Board in November 2004. It appears that at the time this evidence arrived at the RO, the veteran's appeal had already been certified to the Board, and the veteran's claims file had already been forwarded to the Board's offices in Washington, DC. Therefore, the RO forwarded the evidence to the Board, which received the evidence in January 2005. A preliminary review of this evidence indicates that it is relevant to the issue of the veteran's entitlement to an increased rating for residuals of a post-fusion compression fracture at T12-L2,

- 2 


currently evaluated as 50 percent disabling. The Board observes that the veteran did not include a waiver of initial RO review of this evidence with his submission. In general, a waiver of initial RO review of such evidence must be received in order to allow the Board to consider such evidence in the first instance. See 38 C.F.R. § 20.1304 (2004) (additional evidence submitted within 90 days following certification and transfer of an appeal to the Board must be referred to the RO for review and preparation of a Supplemental Statement of the Case (SSOC), unless the benefit or benefits sought on appeal may be allowed without such referral, or the veteran expressly waives his procedural right to such referral either in writing or in the record of the hearing on appeal). The Board regrets that a remand of this matter will further delay a final Board decision in this case, but finds that such action is necessary to ensure that the veteran is afforded full due process of law.

Therefore, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC for the following development:

The RO should readjudicate the veteran's claim of entitlement to an increased rating for residuals of a post-fusion compression fracture at T12-L2, currently evaluated as 50 percent disabling, with due consideration of the evidence received subsequent to the issuance of the most recent SSOC in August 2004. If any determination remains unfavorable to the veteran, he must be furnished with an SSOC in accordance with 38 U.S.C.A. § 7105(0) and 38 C.F.R. § 19.31, and be afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

- 3 


The purpose of this REMAND is to obtain additional adjudication, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.ll00(b) (2004).

- 4 




